 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
BETWEEN
SUN NEW MEDIA, INC.
AND
BARRON PARTNERS LP
DATED
MARCH 6, 2006

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 6th day of March, 2006 between Sun New Media, Inc., a corporation
organized and existing under the laws of the State of Minnesota (“SNMD” or the
“Company”) and BARRON PARTNERS LP, a Delaware limited partnership (“Investor”).
PRELIMINARY STATEMENT:
     WHEREAS, the Investor wishes to purchase from the Company, upon the terms
and subject to the conditions of this Agreement, Fifty Thousand (50,000.0)
shares of common stock of the Company for a total purchase price of One Hundred
and Two Thousand ($102,000.0) Dollars. In addition, the Company will issue to
the Investor a Common Stock Purchase Warrants (the “Warrants”) to purchase up to
an additional Four Million shares (4.0 million warrants with an initial exercise
price of $2.10 per share) of common stock of the Company at exercise prices as
stated in the Warrants; and
     WHEREAS, the parties intend to memorialize the purchase and sale of such
Common Stock and the Warrants.
     NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
ARTICLE I
INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS
1.1 Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.
1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 1 OF 24

 



--------------------------------------------------------------------------------



 



1.3 Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article 1 shall have the meanings
set forth elsewhere in this Agreement):
     1.3.1 "1933 Act” means the Securities Act of 1933, as amended.
     1.3.2 "1934 Act” means the Securities Exchange Act of 1934, as amended.
     1.3.3 "Affiliate” means a Person or Persons directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with the Person(s) in question. The term “control,” as used in the immediately
preceding sentence, means, with respect to a Person that is a corporation, the
right to the exercise, directly or indirectly, of more than fifty percent of the
voting rights attributable to the shares of such controlled corporation and,
with respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.
     1.3.4 "Articles” means the Articles of Incorporation of the Company, as the
same may be amended from time to time.
     1.3.5 "Closing” shall mean the Closing of the transactions contemplated by
this Agreement on the Closing Date.
     1.3.6 "Closing Date” means December 31, 2005.
     1.3.7 "Common Stock” means shares of common stock of the Company, par value
$0.01 per share.
     1.3.9 "Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, consultants or directors of the Company pursuant
to any stock or option plan or arrangement duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise of or conversion of any securities
issued hereunder, and (c) securities issued pursuant to acquisitions or
strategic transactions, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 2 OF 24

 



--------------------------------------------------------------------------------



 



     1.3.10 "Material Adverse Effect” shall mean any adverse effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and affiliates, taken
as a whole and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its material obligations under this Agreement or the Registration Rights
Agreement.
     1.3.11 "Minnesota Act” means the Minnesota General Corporation Law, as
amended.
     1.3.12 "Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.
     1.3.13 "Purchase Price” means the One Hundred and Two Thousand ($102,000.0)
Dollars paid by the Investor to the Company for the Common Stock and the
Warrants.
     1.3.14 "Registration Rights Agreement” shall mean the registration rights
agreement between the Investor and the Company attached to Exhibit B of the Note
Purchase Agreement between the parties of even date herewith (the “Note Purchase
Agreement”).
     1.3.15 "Registration Statement” shall mean the registration statement under
the 1933 Act to be filed with the Securities and Exchange Commission for the
registration of the Shares pursuant to the Registration Rights Agreement
attached to Exhibit B of the Note Purchase Agreement.
     1.3.16 "SEC” means the Securities and Exchange Commission.
     1.3.17 "SEC Documents” shall mean the Company’s latest Form 10-K or 10-KSB
as of the time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter,
and the Proxy Statement for its latest fiscal year as of the time in question
until such time as the Company no longer has an obligation to maintain the
effectiveness of a Registration Statement as set forth in the Registration
Rights Agreement.
     1.3.18 "Shares” shall mean, collectively, the shares of Common Stock of the
Company issued to the Investor and those shares of Common Stock issuable to the
Investor upon exercise of the Warrants.
     1.3.19 "Subsequent Financing” shall mean any offer and sale of shares of
Preferred Stock or debt that is initially convertible into shares of Common
Stock or otherwise senior or superior to the Common Stock.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 3 OF 24

 



--------------------------------------------------------------------------------



 



     1.3.20 "Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.
     1.3.21 "Warrants” shall mean the Common Stock Purchase Warrants in the form
attached hereto Exhibit A.
ARTICLE II
SALE AND PURCHASE OF SUN NEW MEDIA, INC. COMMON STOCK AND WARRANTS PURCHASE
PRICE
2.1 Sale of Common Stock and Issuance of Warrants.
     (a) Upon the terms and subject to the conditions set forth herein, and in
accordance with applicable law, the Company agrees to sell to the Investor, and
the Investor agrees to purchase from the Company, on the Closing Date the Common
Stock and the Warrants for the Purchase Price. The Purchase Price shall be paid
by the Investor to the Company on the Closing Date by a wire transfer of the
Purchase Price. The Company shall cause the Common Stock and the Warrants to be
issued to the Investor upon the release of the Purchase Price to the Company.
The Company shall register the shares of Common Stock pursuant to the terms and
conditions of a Registration Rights Agreement attached to the Exhibit B of the
Note Purchase Agreement.
     (b) Upon execution and delivery of this Agreement and the Company’s receipt
of the Purchase Price, the Company shall issue to the Investor the Warrants to
purchase an aggregate of Four Million shares of Common Stock at exercise prices
as stated in the Warrants, all pursuant to the terms and conditions of the form
of Warrants attached hereto as Exhibit A; provided, however, that the Investor
shall not be entitled to exercise the Warrants and receive shares of Common
Stock that would result in beneficial ownership by the Investor and its
affiliates of more than 4.9% of the then outstanding number of shares of Common
Stock on such date. For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.
2.2 Purchase Price. The Purchase Price shall be delivered by the Investor in the
form of a check or wire transfer made payable to the Company in United States
Dollars from the Investor.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 4 OF 24

 



--------------------------------------------------------------------------------



 



ARTICLE III
CLOSING DATE AND DELIVERIES AT CLOSING
3.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the "Closing”), unless expressly determined herein, shall be held at the
offices of the Company, at 5:00 P.M. local time, on the Closing Date or on such
other date and at such other place as may be mutually agreed by the parties,
including closing by facsimile with originals to follow.
3.2 Deliveries by the Company. In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the Investor, the following:

  (a)   At or prior to Closing, an executed Agreement with all exhibits and
schedules attached hereto;     (b)   At or prior to Closing, an executed copy of
each of the Warrants in the name of the Investor in the forms attached hereto;  
  (c)   The executed Registration Rights Agreement;     (d)   Within ten
business days of Closing evidence of approval of the Board of Directors of the
Company of the Transaction Documents and the transactions contemplated hereby;

3.3 Deliveries by Investor. In addition to and without limiting any other
provision of this Agreement, the Investor agrees to deliver, or cause to be
delivered, to the Company, the following:

  (a)   A deposit in the amount of the Investor Funds;     (b)   The executed
Agreement with all Exhibits and Schedules attached hereto;     (c)   The
executed Registration Rights Agreement;     (d)   Such other documents or
certificates as shall be reasonably requested by the Company or its counsel.

In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within thirty (30) business days.
3.4 Further Assurances. The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 5 OF 24

 



--------------------------------------------------------------------------------



 



information, executing and delivering any additional documents and/or other
instruments and doing any and all such things as may be reasonably required by
the parties or their counsel to consummate or otherwise implement the
transactions contemplated by this Agreement.
3.5 Waiver. The Investor may waive any of the requirements of Section 3.2 of
this Agreement, and the Company at its discretion may waive any of the
provisions of Section 3.3 of this Agreement. The Investor may also waive any of
the requirements of the Company under this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
SUN NEW MEDIA, INC.
     The Company represents and warrants to the Investor as of the date hereof
and as of Closing (which warranties and representations shall survive the
Closing regardless of what examinations, inspections, audits and other
investigations the Investor has heretofore made or may hereinafter make with
respect to such warranties and representations) as follows:
          4.1 Prior Representations and Warranties. Each of the representations
and warranties of the Company as set forth in the Note Purchase Agreement are
incorporated by reference as it set forth herein; provided that for the purposes
hereof, references to the Agreement, the Note and the Shares shall refer to this
Agreement, the Warrants and the Shares as defined herein.
          4.2 Independent Board. As of the date of this Agreement, the Board of
Directors of the Company consists of a minimum of five directors with a majority
being independent. At the Closing, the Board of Directors of the Company shall
consist of five directors, three of whom shall be independent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
The Investor represents and warrants to the Company that:
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 6 OF 24

 



--------------------------------------------------------------------------------



 



5.1 Organization and Standing of the Investor. The Investor is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware. The state in which any offer to purchase shares hereunder
was made or accepted by such Investor is the state shown as such Investor’s
address. The Investor was not formed for the purpose of investing solely in the
Common Stock or the shares of Common Stock underlying the Warrants which are the
subject of this Agreement.
5.2 Authorization and Power. The Investor has the requisite power and authority
to enter into and perform this Agreement and to purchase the securities being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
5.3 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Investor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such Investor’s
charter documents or bylaws where appropriate or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
5.4 Financial Risks. The Investor acknowledges that such Investor is able to
bear the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 7 OF 24

 



--------------------------------------------------------------------------------



 



or appropriate to conduct its due diligence investigation. The Investor is
capable of evaluating the risks and merits of an investment in the securities
being purchased by the Investor from the Company by virtue of its experience as
an investor and its knowledge, experience, and sophistication in financial and
business matters and the Investor is capable of bearing the entire loss of its
investment in the securities being purchased by the Investor from the Company.
5.5 Accredited Investor. The Investor is (i) an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the 1933 Act by
reason of Rule 501(a)(3) and (6), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.
5.6 Brokers. Except as set forth in Schedule 4.8, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
Commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Investor.
5.7 Knowledge of Company. The Investor and such Investor’s advisors, if any,
have been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company. The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.
5.8 Risk Factors. The Investor understands that such Investor’s investment in
the securities being purchased by the Investor from the Company involves a high
degree of risk. The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.
5.9 Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, Investor does not have any
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 8 OF 24

 



--------------------------------------------------------------------------------



 



agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity securities of the Company.
ARTICLE VI
COVENANTS OF THE COMPANY
6.1 Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.
6.2 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, shares of Common Stock for the purpose of enabling the
Company to issue the shares of Common Stock and the shares of Common Stock
underlying Warrants.
6.3 Compliance with Laws. The Company hereby agrees to comply in all respects
with the Company’s reporting, filing and other obligations under the Laws.
6.4 Exchange Act Registration. The Company will continue its obligation to
report to the SEC under the 1934 Act and will use its best efforts to comply in
all respects with its reporting and filing obligations under the 1934 Act, and
will not take any action or file any document (whether or not permitted by the
1934 Act or the rules thereunder) to terminate or suspend any such registration
or to terminate or suspend its reporting and filing obligations under the 1934
until the Investors have disposed of all of their Shares.
6.5 Corporate Existence; Conflicting Agreements. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company. The
Company shall not enter into any agreement, the terms of which agreement would
restrict or impair the right or ability of the Company to perform any of its
obligations under this Agreement or any of the other agreements attached as
exhibits hereto.
6.6 Use of Proceeds. The Company will use the proceeds from the sale of the
Common Stock and the Warrants (excluding amounts paid by the Company for legal
and administrative fees in connection with the sale of such securities) for
working capital and acquisitions.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 9 OF 24

 



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS OF THE INVESTOR
7.1 Compliance with Law. The Investor’s trading activities with respect to
shares of the Company’s Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public market on which the Company’s Common Stock is listed.
7.2 Transfer Restrictions. The Investor’s acknowledge that (1) the Note,
Warrants and shares underlying the Note and Warrants have not been registered
under the provisions of the 1933 Act, and may not be transferred unless
(A) subsequently registered thereunder or (B) the Investor shall have delivered
to the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Note, Warrants and shares
underlying the Notes and Warrants to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; and (2) any sale of
the Note, Warrants and shares underlying the Note and Warrants made in reliance
on Rule 144 promulgated under the 1933 Act may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such securities under circumstances in which the seller, or the person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.
7.3 Restrictive Legend. The Investor acknowledges and agrees that the Common
Stock, the Warrants and the Warrants, and, until such time as the Shares of
Common Stock and the Shares underlying the Warrants have been registered under
the 1933 Act and sold in accordance with an effective Registration Statement,
certificates and other instruments representing any of the Shares, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such securities):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.”
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 10 OF 24

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS
     The obligation of the Company to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:
8.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.
8.2 Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.
8.3 Compliance with Covenants. The Investor shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.
8.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.
ARTICLE IX
CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS
     The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:
9.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.
9.2 Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 11 OF 24

 



--------------------------------------------------------------------------------



 



9.3 Compliance with Covenants. The Company shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.
9.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.
ARTICLE X
TERMINATION, AMENDMENT AND WAIVER
10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date
     10.1.1 by mutual written consent of the Investor and the Company;
     10.1.2 by the Company upon a material breach of any representation,
warranty, covenant or agreement on the part of the Investor set forth in this
Agreement, or the Investor upon a material breach of any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement, or if any representation or warranty of the Company or the Investor,
respectively, shall have become untrue, in either case such that any of the
conditions set forth in Article VIII or Article IX hereof would not be satisfied
(a “Terminating Breach”), and such breach shall, if capable of cure, not have
been cured within five (5) business days after receipt by the party in breach of
a notice from the non-breaching party setting forth in detail the nature of such
breach.
10.2 Effect of Termination. Except as otherwise provided herein, in the event of
the termination of this Agreement pursuant to Section 10.1 hereof, there shall
be no liability on the part of the Company or the Investor or any of their
respective officers, directors, agents or other representatives and all rights
and obligations of any party hereto shall cease; provided that in the event of a
Terminating Breach, the breaching party shall be liable to the non-breaching
party for all costs and expenses incurred by the non-breaching party not to
exceed $50,000.00.
10.3 Amendment. This Agreement may be amended by the parties hereto any time
prior to the Closing Date by an instrument in writing signed by the parties
hereto.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 12 OF 24

 



--------------------------------------------------------------------------------



 



10.4 Waiver. At any time prior to the Closing Date, the Company or the Investor,
as appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.
ARTICLE XI
GENERAL PROVISIONS
11.1 Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay Investor such due diligence expenses as
described in the Note Purchase Agreement.
11.2 Indemnification. The Investor agrees to indemnify, defend and hold the
Company (following the Closing Date) and its officers and directors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of or
result from any breach of this Agreement by such Investor or failure by such
Investor to perform with respect to any of its representations, warranties or
covenants contained in this Agreement or in any exhibit or other instrument
furnished or to be furnished under this Agreement. The Company agrees to
indemnify, defend and hold the Investor harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of, result from or relate to any breach
of this Agreement or failure by the Company to perform with respect to any of
its representations, warranties or covenants contained in this Agreement or in
any exhibit or other instrument furnished or to be furnished under this
Agreement. In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party. In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 13 OF 24

 



--------------------------------------------------------------------------------



 



11.3 Headings. The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
11.4 Entire Agreement. This Agreement (together with the Schedule, Exhibits,
Warrants and documents referred to herein) constitute the entire agreement of
the parties and supersede all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.
11.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given in accordance with the terms of the Note
Purchase Agreement.
11.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
11.7 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.
11.8 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.
11.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.
11.10 Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of New York. In the event suit or action is brought by any party under
this Agreement to
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 14 OF 24

 



--------------------------------------------------------------------------------



 



enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the arbitrator, trial court, and/or appellate court.
11.11 Preparation and Filing of Securities and Exchange Commission filings. The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.
11.12 Further Assurances, Cooperation. Each party shall, upon reasonable request
by the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.
11.13 Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing of the transaction contemplated hereby.
11.14 Third Parties. Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.
11.15 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
11.16 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 15 OF 24

 



--------------------------------------------------------------------------------



 



[SIGNATURES ON FOLLOWING PAGE]
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 16 OF 24

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.
THE COMPANY:
SUN NEW MEDIA, INC.

     
 
   
/s/ Bruno Wu
   
 
   
 
   
By: Bruno Wu
   
Title: Chairman
   

INVESTOR:
BARRON PARTNERS LP
By: Barron Capital Advisors, LLC, its General Partners

     
 
   
/s/ Andrew Barron Worden
   
 
   
Andrew Barron Worden
   
President
   
730 Fifth Avenue, 9th Floor
   
New York NY 10019
   

STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 17 OF 24

 



--------------------------------------------------------------------------------



 



Schedule A

                                      NUMBER OF SHARES                 OF COMMON
STOCK                 INTO WHICH   NUMBER OF SHARES NAME AND ADDRESS   AMOUNT OF
INVESTMENT   NOTE IS CONVERTIBLE   UNDERLYING WARRANTS
 
                       
Barron Partners LP
                       
730 Fifth Avenue, 9th Floor
                       
New York, New York 10019
                       
Attn: Andrew Barron Worden
  $ 102,000.0       50,000.0       4,000,000  

STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 18 OF 24

 



--------------------------------------------------------------------------------



 



Exhibit A
Warrants
STOCK PURCHASE AGREEMENT BETWEEN
SUN NEW MEDIA, INC. AND BARRON PARTNERS LP
PAGE 19 OF 24

 